DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2022, have being considered by the examiner.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Tobias on April 6th, 2022.

The application has been amended as follows:

Claim 1 have been amended to correct typographical issues and reflect allowable subject matter:

Amended claim 1:- A head mounted display system configured to project light to an eye of a user to display augmented reality image content in a vision field of said user, said head-mounted display system comprising: a frame configured to be supported on a head of the user; an image projector configured to project images into the user's eye to display image content in the vision field of the user; a camera disposed temporally on said frame such that said camera is on a temporal side of the user's head; an eyepiece disposed on the frame, said eyepiece configured to direct light into said user's eye to display augmented reality image content to the user's vision field; a reflective element disposed on the frame, at least a portion of said eyepiece and said reflective element being transparent to visible light and disposed at a location in front of the user's eye when the user wears said head- mounted display such that said transparent portions transmit light from an environment in front of the user to the user's eye to provide a view of the environment in front of the user; and at least one vertical-cavity surface-emitting laser (VCSEL) disposed to illuminate said eye, wherein said camera is disposed with respect to said reflective element such that light from said at least one VCSEL is reflected from the user's eye to said reflective element and is reflected from said reflective element to said camera to form images of a retina of said eye that are captured by said camera.

Reason for Allowance

Claims 1-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s IDS submitted 05/06/2022 in an RCE along with the amendments and arguments/remarks submitted 03/30/2022 and a thorough search the closest prior arts Klug et al. (US 20170082858 A1), in view of Osman et al. (US 2014/0364212 A1), and in further view of Wu et al. (US 2015/0098620 A1), and in further view of OZGUNER et al. (US 2018/0322688 A1), and in further view of EDWIN et al.  (US 2020/0012095 A1), and in further view of Bickerstaff et al.  (US 20160035140 A1), and in further view of LEWIS (US 20130208234 A1), and in further view of Connor (US 2019/0004325 A1), and in further view of Hatzilias et al. (US 20200150425 A1), and in further view of Hatzilias et al. (US 20200153203 A1), and in further view of Chao et al. (Patent No.: US 10,782,537 B1), and in further view of Gramatikov et al. (US 20160081547 A1), and in further view of Oh (US 20180239177 A1), and in further view of Schowengerdt et al. (US 20180239147 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein said camera is disposed with respect to said reflective element such that light from said at least one VCSEL is reflected from the user's eye to said reflective element and is reflected from said reflective element to said camera to form images of a retina of said eye that are captured by said camera as claimed in claim 1. 

With regards to independent claim 12, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein said one or more cameras are disposed with respect to said reflective element such that light from said at least one light source (wherein the at least one light source including at least one vertical-cavity surface-emitting laser (VCSEL)) is reflected from the user's retina to the reflective element and is reflected from the reflective element to the one or more cameras to form one or more images of the user's retina that are captured by the one or more cameras as claimed in claim 12. 

The dependent claim 2-11 and 13-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628